ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division * that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en bane, it is
FURTHER ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of December 30,1996, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before July 8,1997. It is
FURTHER ORDERED that the parties shall, by August 31, 1997, file supplemental memoranda addressing the questions:
Should the court adopt or approve a uniform instruction on reasonable doubt to replace current standard instruction No. 2.09 (Criminal Jury Instructions for the District of Columbia (4th ed.1993)); if so, what should that instruction be?
It is FURTHER ORDERED that Roger M. Adelman, Esquire, is appointed amicus curiae to file a brief addressing the same questions. The brief for amicus curiae shall be filed not later than September 12, 1997. The Clerk shall provide Mr. Adelman with a copy of the briefs and the record (excluding the transcripts) previously filed in this ease.